Citation Nr: 0406598	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-02 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Winston-Salem, North Carolina.  In September 2003, the 
veteran attended a videoconference hearing before the Board. 


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish his claim; all reasonable development necessary 
for the disposition of the instant appeal has been completed.

2.  Hearing loss was not shown in service nor has a current 
hearing loss disability been established.

3.  Tinnitus was not shown in service nor has a current 
disability of tinnitus been established.


CONCLUSIONS OF LAW

1.  Disability due to hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 4103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2003).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that numerous documents provided to the 
veteran, including the March 2002 rating decision and the 
December 2002 Statement of the Case (SOC) have satisfied the 
requirement at § 5103A of the VCAA in that they clearly 
notify him of the evidence necessary to substantiate his 
claim.  Also, by letter dated in December 2001, the Board 
informed the veteran of the VCAA and how responsibilities in 
developing the record are divided.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The United States Court of Appeals 
for Veteran Claims (Court) has held that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case, the December 2001 letter containing the VCAA was 
provided to the veteran prior to the March 2002 adverse 
decision which is the subject of this appeal.

The Court in Pelegrini specifically held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The December 2001 letter met 
the first requirement by advising the veteran that he could 
submit VA or private records that showed treatment for the 
claimed disabilities, as well as lay statements from persons 
who had first-hand knowledge of the veteran's claimed 
disabilities.  The letter met the second requirement in that 
it informed the veteran that VA would make reasonable efforts 
to obtain certain types of records and would continue to seek 
Federal agency records unless it is determined that 
additional efforts would be futile.  As stated above, the 
letter also informed the veteran of what he was expected to 
do or provide.  Lastly, the "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, although the December 2001 VCAA 
notice letter that was provided to the appellant does not 
contain the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.

As to the duty to assist, the veteran was afforded a Board 
hearing in September 2003.  Moreover, there is no indication 
of outstanding Federal Government records or other records 
that the claimant has adequately identified.  In fact, the 
veteran testified at the Board hearing that he did not know 
where to locate any relevant evidence, specifically, past 
private hearing tests and examinations.  Having no indication 
of the existence of any outstanding evidence, the Board 
concludes that the RO has complied with the provisions of the 
VCAA.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the veteran to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).



II.  Factual Background

Service medical records document an enlistment physical 
examination in June 1974 and flight physicals in November 
1975 and July 1977.  On each occasion the veteran denied any 
hearing loss or trouble with his ears and each examination 
revealed a normal clinical evaluation of the ears and 
eardrums.  The audiometric evaluation results for each 
examination are shown below as pure tone thresholds, in 
decibels:

June 1974




HERTZ



500
1000
2000
3000
4000
RIGHT
 5
5
0
No data
0
LEFT
5
5
0
No data
5


November 1975 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
5
0
0
0


July 1977




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
0
LEFT
0
0
0
0
0

A service physician reviewed the veteran's service medical 
records in March 1978 and determined that in accordance with 
applicable regulations, a separation physical examination was 
not required.

The DD Form 214 shows the veteran's primary specialty was 
voice-processing specialist.  The corresponding civilian 
occupation is translator, radio communications.

The veteran testified at a travel Board hearing in September 
2003.  His testimony indicates as follows:

The veteran went into the service directly from high school 
and there was no notation of hearing loss or tinnitus upon 
entering.  (Transcript (T.) at p.3)  He became an Airborne 
Linguistic Interrogator Specialist, which required him to 
spend long hours on planes, wearing headphones while 
listening to static radios.  (T. at p. 4)  He had minimal 
hearing loss when examined in 1975, but he had trouble 
hearing the tones on the hearing test on an annual flight 
physical in 1977 because of ringing in his ears.  He let the 
medical corpsman know and was told to do his best.  (T. at 
pp. 5-6)  After leaving the service, the veteran earned a 
two-year degree at a community college and became a computer 
operator.  (T. at p. 7)  Thereafter, he worked as a computer 
programmer.  He had no noise exposure occupationally or 
recreationally.  (T. at p. 8)  He has had his hearing checked 
at venues that offered free testing.  He was told he has a 
little loss and from time to time, ringing would bother him.  
(T. at p. 9)  The veteran went to see an ears, nose, and 
throat doctor in 1986, but he cannot locate him or his 
records.  Now ringing is constant.  (T. at pp. 9-10).  He is 
not sure whether his hearing has worsened, but he has noticed 
he has to concentrate more when people are talking and has to 
ask people to repeat themselves.  He has no record of tests 
or any way of locating them.  (T. at p.11)

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.   Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease, including organic 
diseases of the nervous system, becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2003).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley at 159.

The criteria for disability due to impaired hearing may be 
met in either of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz (Hz) is 40 dB or greater, (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test are less than 94%.  
38 C.F.R. § 3.385 (2003).  In the instant case, the veteran's 
pure tone thresholds between 500 and 4000 Hz in service were 
all between 0 and 10 decibels, which is considered normal.  
See Hensley.  In this circumstance the veteran did not have a 
hearing loss disability in service and there is no diagnosis 
within one year of the veteran's release from active duty.  
Thus, although the veteran's subjective assessment is his 
hearing has worsened, there is no competent evidence to 
substantiate a diagnosis of a current hearing loss 
disability.  The claims file is devoid of any postservice 
medical evidence showing hearings loss.  

For the same reasons, the veteran's claim for tinnitus fails.  
There is no evidence of complaints of ringing in the ears 
during service or within one year of service.  There is no 
competent evidence of a current diagnosis of tinnitus.  

The veteran's opinion that he has current hearing loss and 
tinnitus disabilities related to service has been considered; 
however, without a supportive opinion from a physician, his 
opinion does not constitute the requisite medical evidence 
necessary to establish service connection.  This is because 
the veteran is a layman and without medical training or 
expertise, he is not competent to render an opinion on a 
medical matter.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board also emphasizes that a claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  


Prior to reaching its decision, the Board considered the 
necessity of obtaining a VA compensation and pension 
examination in this matter, but determined that such was not 
required to decide this case.  A VA medical examination or 
opinion is required if the evidence of record (i) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (ii) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  Review of 
the record does not indicate any competent evidence, that is, 
a medical diagnosis of tinnitus or hearing loss, or treatment 
records that substantiate recurrent symptoms of the claimed 
disabilities.  As previously noted, service medical records 
and post-service records show no hearing or tinnitus 
disability or associated complaints, that indicate the 
claimed disabilities may be associated with service. 

For the foregoing reasons, the Board finds that entitlement 
to service connection for a hearing loss disability and 
tinnitus is not established.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	A. M. SHAWKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



